Citation Nr: 1743371	
Decision Date: 09/28/17    Archive Date: 10/10/17

DOCKET NO.  10-22 054	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1. Entitlement to an increased rating for a facial scar, residual of fractured nose, currently evaluated at 10 percent.

2. Entitlement to a compensable rating for fracture of nose with deviated septum, postoperative. 


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans Services


WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

Jason A. Lyons, Counsel


INTRODUCTION

The Veteran served on active duty from August 1974 to April 1989.

This case is before the Board of Veterans' Appeals (Board) on appeal from a January 2009 rating decision of the Regional Office (RO) of the Department of Veterans Affairs (VA) in Atlanta, Georgia.  

Following a Board hearing, the issues listed above were remanded for further development in May 2015, and the case has been returned for adjudication.  Additionally remanded for issuance of a Statement of the Case (SOC) were claims for an increased rating, and earlier effective date of service connection for a traumatic brain injury (TBI) condition.  An SOC was issued in January 2017.  The Veteran did not file a timely VA Form 9 (Substantive Appeal) in response to the SOC, therefore those issues are not before the Board.  Moreover, in the interim, by a January 2017 rating decision the RO had already substantially granted the benefit sought on the matters, and by recent communication with the Regional Office, the Veteran clearly indicated his satisfaction with the decision, thereby confirming that the issues on the title page are the focus of this appeal.   

Also during the appeal's pendency, in May 2014, a Videoconference hearing was held before a Veterans Law Judge (VLJ).  That VLJ has since left employment with the Board.  The Veteran has since declined opportunity for a new hearing, and accordingly this case proceeds on the merits.

By a July 2016 RO rating decision, service connection was granted for ptosis with laceration of left upper lid with keloid formation, with a noncompensable (0 percent) evaluation, effective April 6, 2016.  The condition was adjudicated service-connected as a component of the underlying scar residuals from a nose facture.  It is therefore in substance, a separate rating per 38 C.F.R. § 4.14, and likewise given that the prior Board remand had directed a VA Compensation and Pension examination on any ophthalmological residuals of service-connected disability.  The issue of rating for scar residual near the eye region (and/or any resultant visual impact) thereby must be considered in conjunction with this appeal.  

The issue of facial scars, residual of fracture nose, is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

The Veteran's condition of a deviated septum, residuals of his fractured nose, is not shown to result in 50 percent obstruction of the nasal passage on both sides, or complete obstruction on one side.


CONCLUSION OF LAW

The criteria are not met to establish a compensable rating for fracture of nose with deviated septum, postoperative.  38 U.S.C.A. §§ 1155, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 4.1, 4.3, 4.7, 4.10, 4.97; Diagnostic Code 6502 (2017).  


REASONS AND BASES FOR FINDING AND CONCLUSION

Neither the Veteran nor his representative have raised any issues with the duty to notify or duty to assist.  See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board . . . to search the record and address procedural arguments when the veteran fails to raise them before the Board."); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to a duty to assist  argument).

Disability evaluations are determined by the application of a schedule of ratings which is based, as far as can practically be determined, on the average impairment of earning capacity.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 4.1 (2017).  Each service-connected disability is rated on the basis of specific criteria identified by Diagnostic Codes.  38 C.F.R. § 4.27.  Where there is a question as to which of two evaluations shall be applied, the higher evaluations will be assigned if the disability more closely approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  Generally, the degrees of disability specified are considered adequate to compensate for a loss of working time proportionate to the severity of the disability.  38 C.F.R. § 4.1.

The issue before the Board is the increased rating for a deviated septum.  For any further residuals of a fractured nose, already claimed or otherwise, that is subject to separate evaluation (including with regard to the claim being remanded below).

Under 38 C.F.R. § 4.97, Diagnostic Code 6502, for traumatic deviation of the nasal septum, a single 10 percent rating is to be assigned where there is 50 percent obstruction of the nasal passage on both sides, or complete obstruction on one side.  

Having evaluated the evidence, the Veteran unquestionably has the history of a deviated septum.  However, the criteria for a 10 percent evaluation are not met, this from the inception of filing the relevant claim.  

First, nearly concurrent with filing the instant claim, the Veteran underwent a VA examination in August 2008.  Examination of the nose revealed nasal obstruction, the percentage of obstruction in the right nostril indicated deviated septum on the right.  There was obvious disfigurement on examination of the nose, but not loss of part of the nose, a scar and nasal polyps.  The nose was not midline or crooked.  There was no rhinitis noted.  No sinusitis was detected.  Subsequently, the diagnosis was septal deviation.  There was associated, as a subjective factor having breathing problems.  The objective factor was the nose was not midline.  There was no finding of bacterial rhinitis. 

VA Medical Center (VAMC) clinical records observed in September 2008 that the Veteran demonstrated "obvious nasal deformity and nasal airway obstruction."  

By averment in his May 2010 VA Form 9, the Veteran alleged that he had sinus discharge throughout the nose, resulting in nasal obstruction on both sides, then apparently resulting in secondary symptoms of crusting of the nose and hoarseness.

In 2014 Board hearing testimony, the Veteran stated that he had nasal obstruction, notwithstanding there was a splint that had been placed within his nose, and recalled that on one recent evaluation the nasal obstruction had reached the degree of 20 percent.  The Veteran stated that he was to undergo further nasal surgery at a VA medical facility, in part to remove the splint.  

VAMC records generally do not quantify the problem, other than intermittently notate the fact that, as indicated in November 2014, the Veteran had some problems breathing.  

In May 2015, the Board remanded the claim primarily to obtain these additional VA medical records.  

Thereafter, records show on April 2015 consult the Veteran was scheduled to undergo revision reconstructive septorhinoplasty, this due to nasal reconstruction.   Pre-operative records are available.  

The report of an April 2016 VA examination indicated diagnosis of deviated septum, resolved.  According to the reported medical history, the condition made it hard to breathe through the left nostril at times.  He utilized over-the-counter sprays which provided relief on an intermittent basis.  There was no finding indicated of sinusitis or rhinitis.  There was not 50 percent obstruction of both sides of the nose; or total obstruction either side.  There were no scars or other problems exposing the nasal passages.  There was no specific indication of impairment in ability to work.  The conclusion of the VA examiner was that the deviated septal condition had resolved (according to the examiner, this was the end result of the original nasal surgery many years ago, not more recent).  Further indicated by the examiner, the Veteran's only complaint was intermittent nasal obstruction on the left, which was relieved by over-the-counter medication.  There were no functional impacts of the nasal condition as the scar was minimal and nontender, the obstruction was intermittent, symmetrical at 20 percent bilaterally which was minimal obstruction and not incapacitating or preventing him from his job as a transportation dispatcher, and was well-controlled with intermittent over-the-counter medication. 

In summary, the Veteran did not have the qualifying level of disability here to warrant an award of the minimum (and only) 10 percent rating that applies under Diagnostic Code 6502.  Whereas there was some nasal obstruction intermittently indicated, this did not ever rise to the level of compensable disability (i.e., causing him to have one, or both congested manifestation of the nostrils).  The Board is also mindful, the Veteran has shown and previously been compensated for several other extensions of original nasal injury in service, with concomitant head injury, where warranted for separate compensation so long as not contravening the rule against "pyramiding."  See generally 38 C.F.R. § 4.14 (permitting separate ratings, where not evaluating the same symptomatology under different diagnoses).  

Accordingly, on the merits the claim for compensable evaluation for a deviated septum is being denied.  The preponderance of the evidence weighs against increased evaluation, and VA's benefit-of-the-doubt doctrine does not apply. 


ORDER

A compensable rating for fracture of nose with deviated septum, postoperative is denied. 

REMAND

The Board observes that substantial additional evidence namely VA examinations, have been added to the record since the last July 2016 Supplemental Statement of the Case (SSOC) on the presently considered claim for an increased rating for service-connected facial scars, due to underlying septal deviation.  While much of it concerns an apparent separately rated eye condition, and one or more other physiological concerns of the head region, this is clearly germane to the claim on appeal, given moreover, the Board's May 2015 remand had directed the Veteran undergo both ophthalmological and ENT (ear, nose throat) examinations.  

In proper instances, the Board may consider additional evidence obtained pre-certification without a waiver, when VA Form 9 (Substantive Appeal) is received post-February 2, 2013.  See 38 U.S.C.A. §7105 (e) (West 2014).  Since the updated regulation on this subject is not applicable here, the newly received VA examination reports must be addressed by Supplemental Statement of the Case (SSOC).  See 38 C.F.R. § 19.31(a) (2016). 

Additionally, the Veteran should be provided with a new examination of the facial scar of the left side, nasal region, that is recent enough for rating purposes.  See Palczewski v. Nicholson, 21 Vet. App. 174, 181-82 (2007), citing Caluza v. Brown, 7 Vet. App. 498, 505-06 (1998) ("Where the record does not adequately reveal the current state of the claimant's disability ...the fulfillment of the statutory duty to assist requires a thorough and contemporaneous medical examination.").   

Accordingly, the case is REMANDED for the following action:

1. Schedule the Veteran for a VA examination.  The claims file must be provided to and reviewed by the examiner in conjunction with the examination, along with a copy of this remand.  All findings should be set forth in detail.  The VA examiner should indicate all present symptoms and manifestations associated with the service-connected facial scar (or scars, if found), from the underlying condition of a deviated nasal septum. 

The examiner should also indicate having reviewed the prior VA examination history, including the examination that took place in April 2016 and accompanying report.  The examiner is specifically requested to comment, further, as to whether the scar on the left side of the nasal region has associated with it, any sign of "collapsed" or otherwise depressed tissue.

2. Review the claims file.  If the directives specified 
in this remand have not been implemented, take appropriate corrective action before readjudication.  Stegall v. West, 11 Vet. App. 268 (1998).

3. Then readjudicate the claim on appeal in light of all additional evidence received, to specifically include that obtained since the July 2016 Supplemental Statement of the Case in this matter.  If the benefit sought on appeal is not granted, the Veteran and his representative should be furnished with another SSOC and afforded an opportunity to respond before the file is returned to 
the Board for further appellate consideration.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



____________________________________________
D. Martz Ames
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


